--------------------------------------------------------------------------------

Exhibit 10.1

THIRD AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIRD AMENDMENT, dated as of November 15, 2019 (this "Amendment"), to the Second
Amended and Restated Credit Agreement, dated as of July 31, 2019, as amended,
restated, supplemented or otherwise modified from time to time (as so amended,
the "Credit Agreement"), by and among CELADON GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined therein), the lenders
from time to time party thereto (the “Lenders”), and BLUE TORCH FINANCE, LLC
(“Blue Torch”), in its capacity as administrative agent for the Lenders (in such
capacities, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Required
Lenders wish to amend certain terms and provisions of the Credit Agreement as
hereafter set forth.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
1.          Definitions.  All terms used herein that are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
2.          Amendments.
(a)          New Definitions.  Section 1.01 of the Credit Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:
""Required Revolving Loan Availability Amount" means $0; provided, that, on
January 1, 2020 the Required Revolving Loan Availability Amount shall equal
$150,000 and shall increase by an additional $150,000 on each Wednesday
thereafter until such time as the Required Revolving Loan Availability Amount
equals $1,500,000."
""Specified Sale and Leaseback Transaction" means the sale and leaseback
transaction entered into by and among certain of the Loan Parties and a third
party with respect to approximately 1,300 trailers and vehicles, in each case,
consistent with the proposal provided by the Borrower to the Administrative
Agent in writing on or prior to the Third Amendment Effective Date."
""Third Amendment" means the Third Amendment to Second Amended and Restated
Credit Agreement, dated as of November 15, 2019, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto."
""Third Amendment Effective Date" has the meaning specified therefor in Section
5 of the Third Amendment."
(b)          Applicable Margin.  The definition of "Applicable Margin" in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

--------------------------------------------------------------------------------

"“Applicable Margin” shall mean, as of any date, with respect to (a) the
Eurodollar Rate Loans, (i) from and after the Closing Date through and including
November 14, 2019, 10.25% per annum, (ii) from and after November 15, 2019
through and including February 29, 2020, 12.25% per annum and (iii) thereafter,
10.25% per annum, and (b) with respect to the Base Rate Loans, (i) from and
after the Closing Date through and including November 14, 2019, 9.25% per annum,
(ii) from and after November 15, 2019 through and including February 29, 2020,
11.25% per annum and (iii) thereafter, 9.25% per annum."
(c)          Mandatory Prepayment.  Section 2.5(c)(ii) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
"(ii)          Immediately upon any Disposition (excluding Dispositions which
qualify as Permitted Dispositions under clauses (b), (c), (d), (f), (g), (h),
(i), (j), (k), (l), (m) or (o) of the definition of Permitted Disposition) by
any Loan Party or its Subsidiaries, the Borrower shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.5(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with (A) a Disposition of Term Priority Collateral and (B) a Disposition of ABL
Priority Collateral (other than to the extent any such proceeds of ABL Priority
Collateral are required to be applied to the ABL Obligations pursuant to the
terms of the ABL Agreement and are so applied); provided, that, notwithstanding
the foregoing, with respect to the Net Cash Proceeds received by any Loan Party
or its Subsidiaries solely in connection with the Specified Sale and Leaseback
Transaction, so long as no Event of Default has occurred and is continuing or
would result therefrom, the Borrower (A) shall prepay the outstanding principal
amount of the Loans in accordance with Section 2.5(d) in an amount equal to 100%
of the Net Cash Proceeds received by such Person in an amount up to $10,000,000
and (ii) shall be permitted to retain any such Net Cash Proceeds in excess of
$10,000,000.  Nothing contained in this Section 2.5(c)(ii) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 7.4."
(d)          Article VI (Financial Covenants).  Article VI of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
"FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
Section 6.1.          Lease Adjusted Leverage Ratio.  The Borrower will maintain
a Lease Adjusted Leverage Ratio of not greater than the ratio set forth opposite
the applicable Fiscal Quarter (or month in the case of February 29, 2020) in the
table below (in each case for the period then ending and using the measurement
method for Consolidated EBITDAR indicated in in the table below):
2

--------------------------------------------------------------------------------

Fiscal Quarter
Lease Adjusted Leverage Ratio
Measurement Method
 
February 29, 2020
 


March 31, 2020
 


June 30, 2020


September 30, 2020


December 31, 2020


March 31, 2021


June 30, 2021


September 30, 2021


December 31, 2021


March 31, 2022


June 30, 2022


 
10.00 to 1.00
 


9.75 to 1.00
 


9.00 to 1.00


7.25 to 1.00


6.50 to 1.00


6.25 to 1.00


6.00 to 1.00


5.50 to 1.00


5.00 to 1.00


4.75 to1.00


4.50 to 1.00
 
Consolidated EBITDAR for the 5-month period then ending x 12/5


Consolidated EBITDAR for the three Fiscal Quarters then ending x 4/3


Consolidated EBITDAR for the four Fiscal Quarters then ending (and to be used
hereafter)
 
 
 
 

Section 6.2.          Capital Expenditures.  The Borrower and its Subsidiaries
will not permit Consolidated Net Capital Expenditures to exceed the amounts set
forth in the table below for the periods set forth in the table below opposite
such amounts (for any such period, the “Capital Expenditure Limitation”):
Period


Capital Expenditures
 Fiscal Year ended June 30, 2020



 $299,000,000
 Fiscal Year ended June 30, 2021



 $87,000,000
 Fiscal Year ended June 30, 2022

 $50,000,000

    

provided, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, to the extent the Borrower and its
Subsidiaries do not expend the entire Capital Expenditure Limitation in any
period set forth above, the Borrower and its Subsidiaries may carry forward up
to 100% of such unused amount to the immediately succeeding period set forth
above (the “Carry-Over Amount”).  Consolidated Net Capital Expenditures made by
the Borrower and its Subsidiaries in any period shall be deemed to reduce first,
the amount set forth in the table above for such period, and then, the
Carry-Over Amount.


3

--------------------------------------------------------------------------------



Section 6.3.          Fixed Charge Coverage Ratio.  The Borrower and its
Subsidiaries will not permit the Fixed Charge Coverage Ratio to be less than the
ratio set forth opposite the applicable Fiscal Quarter (or month in the case of
February 29, 2020) in the table below (in each case for the period then ending
and using the measurement method for Consolidated EBITDA and Consolidated Fixed
Charges indicated in in the table below):
Fiscal Quarter


February 29, 2020


March 31, 2020


June 30, 2020


September 30, 2020


December 31, 2020


March 31, 2021


June 30, 2021


September 30, 2021


December 31, 2021


March 31, 2022


June 30, 2022
Fixed Charge Coverage Ratio


0.50 to 1.00


0.45 to 1.00


0.55 to 1.00


0.65 to 1.00


0.70 to 1.00


0.75 to 1.00


0.75 to 1.00


0.75 to 1.00


0.75 to 1.00


0.75 to 1.00


0.75 to 1.00
Measurement Method


Consolidated EBITDA and Consolidated Fixed Charges for the 5-month period then
ending x 12/5


Consolidated EBITDA and Consolidated Fixed Charges for the three Fiscal Quarters
then ending x 4/3


Consolidated EBITDA and Consolidated Fixed Charges for the four Fiscal Quarters
then ending (and to be used hereafter)
 



Section 6.4.          Minimum Liquidity.  The Borrower will not permit Liquidity
to be to be less than the amount set forth opposite the applicable period in the
table below at any time during the applicable period:
Period


November 15, 2019 through and including February 29, 2020


March 1, 2020 through and including March 31, 2020


Fiscal Quarter ending June 30, 2020


Fiscal Quarter ending September 30, 2020


Fiscal Quarter ending December 31, 2020


Fiscal Quarter ending March 31, 2021
Liquidity


$5,000,000
 
$12,500,000


$12,500,000


$15,000,000


$15,000,000


$15,000,000



4

--------------------------------------------------------------------------------

Fiscal Quarter ending June 30, 2021


Fiscal Quarter ending September 30, 2021


Fiscal Quarter ending December 31, 2021


Fiscal Quarter ending March 31, 2022


Fiscal Quarter ending June 30, 2022
$15,000,000


$15,000,000


$15,000,000


$15,000,000


$15,000,000

; provided, that notwithstanding the foregoing, Liquidity shall be composed of
(i) Undrawn Availability that is not less than the Required Revolving Loan
Availability Amount plus (ii) Qualified Cash."
(e)          Section 7.15 (Sale and Leaseback Transactions).  Section 7.15 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
"Section 7.15          Sale and Leaseback Transactions.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any Sale and
Leaseback Transactions, except for the following:  (a) sales and short-term
rentals (which rentals shall be less than 90 days for each unit) of Rolling
Stock in connection with the orderly disposition and replacement of Rolling
Stock in the ordinary course of business, (b) sales and leasebacks of Rolling
Stock consisting of dual plated tractors used in the “Jag US” business, not to
exceed 67 tractors after the Closing Date, (c) sales and leasebacks of Rolling
Stock used in the “FTL” business not to exceed 60 tractors after the Closing
Date, and (d) the Specified Sale and Leaseback Transaction."
3.          Reaffirmation of Security Agreement.  Each of the Loan Parties
reaffirms the grant of security interests in the Collateral and the grant of the
Liens pursuant to the terms of the Security Agreement to the Administrative
Agent for the benefit of the Secured Parties, which grant of security interest
and Liens shall continue in full force and effect during the term of Credit
Agreement, as amended by this Amendment, and any renewals or extensions thereof
and shall continue to secure the Obligations.
4.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:
(a)          Due Organization and Qualification.  Each Loan Party (i) is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) is qualified to do business in any jurisdiction where
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Amendment and to carry out the
transactions contemplated hereby.
(b)          Authorization, Etc.  As to each Loan Party, the execution,
delivery, and performance by such Loan Party of this Amendment and the Credit
Agreement, as amended by this Amendment, have been duly authorized by all
necessary action on the part of such Loan Party.  As to each Loan Party, the
execution, delivery, and performance by such Loan Party of this Amendment and
the Credit Agreement, as amended by this Amendment, do not and will not
(i) violate any material provision of federal, provincial, territorial, state,
or local law or regulation applicable to any Loan Party or its Subsidiaries, the
governing documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, the failure of which to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect
5

--------------------------------------------------------------------------------

(c)          Governmental Consents.  The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than (i)
registrations, consents, approvals, notices, or other actions that (A) have been
obtained and that are still in force and effect or (B) are expressly
contemplated as being obtained at a later date in accordance with the terms of
the applicable Loan Document and (ii) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Administrative Agent for
filing or recordation, as of the Closing Date (or such later date as the
Required Lenders may agree in their sole discretion).
(d)          Enforceability.  This Amendment and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, concurso
mercantil, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
5.          Conditions to Effectiveness.  This Amendment shall become effective
only upon satisfaction in full (or waiver by the Administrative Agent), in a
manner satisfactory to the Administrative Agent, of the following conditions
precedent (the first date upon which all such conditions shall have been
satisfied being herein called the "Third Amendment Effective Date"):
(a)          The Administrative Agent shall have received this Amendment, duly
executed by the Loan Parties, the Administrative Agent and the Required Lenders.
(b)          The Administrative Agent shall have received an amendment to the
ABL Credit Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the Loan Parties, the ABL Administrative
Agent and the "Required Lenders" under the ABL Credit Agreement.
6

--------------------------------------------------------------------------------

(c)          The representations and warranties contained in this Amendment, in
the Credit Agreement and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the date hereof are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
the Third Amendment Effective Date as though made on and as of the Third
Amendment Effective Date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respect on
and as of such earlier date (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification)).
(d)          No Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.
(e)          The Administrative Agent and the Lenders, as applicable, shall have
received payment of all fees, expenses and other amounts due and payable to them
on or prior to the Third Amendment Effective Date, including any reimbursement
or payment of all out-of-pocket expenses of the Administrative Agent, the
Lenders and their respective Affiliates (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and the Lenders) required
to be reimbursed or paid by the Borrower hereunder, or under any other Loan
Document.
6.          Waiver.
(a)          The Administrative Agent and the Required Lenders hereby waive any
Event of Default that has or would otherwise arise under (i) Section 8.1(d) of
the Credit Agreement solely by reason of the Loan Parties failing to comply with
Section 6.1 of the Credit Agreement with respect to the failure to maintain a
Lease Adjusted Net Leverage Ratio of not greater than 12.00 to 1.00 for the
Fiscal Quarter ended September 30, 2019, (ii) Section 8.1(f) of the Credit
Agreement solely as a result of certain events of default that have occurred and
are continuing under the ABL Credit Agreement as of the date hereof and (iii)
Section 8.1(d) of the Credit Agreement solely by reason of the Loan Parties
failing to deliver Control Account Agreements with respect to the Loan Parties'
accounts maintained at Bank of America, N.A. and JPMorgan Chase Bank, N.A.;
provided, that such Control Account Agreements are delivered to the
Administrative Agent on or before November 22, 2019 (or such later date as
agreed by the Administrative Agent in its sole discretion; it being understood
and agreed that the failure to deliver such Control Account Agreements in
accordance with this Section 6 shall constitute an Event of Default).
(b)          The waiver in this Section 6 shall be effective only in this
specific instance and for the specific purpose set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.
7

--------------------------------------------------------------------------------

7.          Updated Budget; Cash Flow Forecasts.
(a)          On or before January 15, 2020, the Borrower shall deliver to the
Administrative Agent,  budgets, sales projections, and operating plans, in form
and substance satisfactory to the Administrative Agent and prepared by the chief
financial officer of the Borrower, on a month-by-month basis for the period
commencing December 1, 2019 and ending on December 31, 2020, including a plan to
obtain additional capital prior to February 29, 2020 (the "Updated Budget").
(b)          On Friday of each week during the period  commencing on November
22, 2019 and ending on February 29, 2020, the Borrower shall deliver an updated
13-week cash flow forecast in reasonable detail, prepared by the chief financial
officer of the Borrower (together with an Excel file with the detail contained
in such 13-week cash flow forecast), which forecast shall update the 13-week
cash flow forecast from the prior week to add an additional week to the forecast
and shall include a variance report reconciling the Borrower's actual
performance for the week ended the preceding Friday with the Borrower's
projected performance pursuant to the previously delivered 13-week cash flow
forecast and the Updated Budget (if previously delivered to the Administrative
Agent), including an analysis of dollar and percentage variances, on a line item
basis and on a cumulative basis for collections and disbursements and a written
explanation and detail for any variance of 10% or more with respect to the
aggregate collections and aggregate disbursements line items.  Such report shall
also include information regarding cash on hand, including a breakdown of cash
balances in each deposit account maintained by the Loan Parties.
Notwithstanding the provisions set forth in Credit Agreement or the other Loan
Documents to the contrary, the parties hereto agree that a breach of any
requirement of this Section 7 shall constitute and immediate and automatic Event
of Default under the Credit Agreement.
8.          Continued Effectiveness of the Credit Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Credit Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Third Amendment Effective Date all references in any such Loan
Document to "the Credit Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, and (iii) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Administrative Agent for the benefit of the Secured Parties, or to
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Credit
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects.  This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Credit Agreement, or the obligations of the Loan
Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect.  Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Loan Document, nor constitute
a waiver of any provision of the Credit Agreement or any other Loan Document.
8

--------------------------------------------------------------------------------

9.          Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
the Administrative Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) the
Administrative Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to such Loan Party and its
Affiliates under the Credit Agreement and the other Loan Documents. 
Notwithstanding the foregoing, the Administrative Agent and the Lenders wish
(and each Loan Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Administrative Agent's and the Lenders' rights,
interests, security and/or remedies under the Credit Agreement and the other
Loan Documents.  Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each Loan
Party (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Administrative Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Third Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Credit Agreement or any other Loan Document, or any act, event or
transaction related or attendant thereto, or the agreements of the
Administrative Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of each Loan Party, or the making of
any Loans or other advances, or the management of such Loans or advances or the
Collateral on or prior to the Third Amendment Effective Date.
10.          Miscellaneous.
(a)          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
9

--------------------------------------------------------------------------------

(c)          This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
(d)          Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Credit Agreement.  Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.
(e)          Any provision of this Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.
(f)          The Borrower will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Administrative Agent and the
Lenders in connection with the preparation, execution and delivery of this
Amendment or otherwise payable under the Credit Agreement, including, without
limitation, reasonable fees, disbursements and other charges of counsel to the
Administrative Agent and the Lenders in accordance with the Credit Agreement.
[remainder of page intentionally left blank]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

  BORROWER:      

 
CELADON GROUP, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              GUARANTORS:            
 
CELADON E-COMMERCE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON REALTY, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
         
 


Third Amendment to Second

Amended and Restated Credit

Agreement


--------------------------------------------------------------------------------

 
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              VORBAS, LLC         By: /s/ Chase Welsh   Name: Chase Welsh  
Title: Secretary               DISTRIBUTION, INC.         By: /s/ Chase Welsh  
Name: Chase Welsh   Title: Secretary



Third Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------

 
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
QUALITY COMPANIES LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY INSURANCE LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              SERVICIOS DE TRANSPORTACIÓN JAGUAR, S.A. DE C.V.         By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary


Third Amendment to Second

  Amended and Restated Credit 
Agreement

--------------------------------------------------------------------------------


  SERVICIOS CORPORATIVOS JAGUAR, S.C.
      By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary
       
 
JAGUAR LOGISTICS S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
LEASING SERVICIOS, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              HYNDMAN TRANSPORT LIMITED 
        By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary







Third Amendment to Second

  Amended and Restated Credit 
Agreement

--------------------------------------------------------------------------------




  ADMINISTRATIVE AGENT:
        BLUE TORCH FINANCE, LLC
        By:
Blue Torch Capital LP, its managing member
        By:
/s/ Gary Manowitz
  Name:
Gary Manowitz
  Title:
Authorized Signor




Third Amendment to Second

  Amended and Restated Credit 
Agreement

--------------------------------------------------------------------------------




  LENDERS:      

 
BTC HOLDINGS FUND I, LLC
        By: Blue Torch Credit Opportunities Fund I LP, it sole member        
By: Blue Torch Credit Opportunities GP LLC, its general partner        
By:
/s/ Gary Manowitz

 
Name:
Gary Manowitz

 
Title:
Authorized Signor

              BTC HOLDINGS FUND I-B, LLC         By: Blue Torch Credit
Opportunities Fund I LP, its sole member         By: Blue Torch Credit
Opportunities GP LLC, its general partner        
By:
/s/ Gary Manowitz
 
Name:
Gary Manowitz
 
Authorized Signor
             
BTC HOLDINGS SC FUND LLC
        By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member  
      By: Blue Torch Credit Opportunities SC GP LLC, its general partner        
By:
/s/ Gary Manowitz
 
Name:
Gary Manowitz
 
Title:
Authorized Signor




Third Amendment to Second

  Amended and Restated Credit 
Agreement

--------------------------------------------------------------------------------

 
LUMINUS ENERGY PARTNERS MASTER FUND, LTD.
       
By:
/s/ Shawn R. Singh
 
Name:
Shawn R. Singh
 
Title:
General Counsel



Third Amendment to Second

  Amended and Restated Credit 
Agreement


Back to Form 8-K [form8k.htm]


